Case 5:19-cv-02520-LHK Document 182-33 Filed 10/04/19 Page 1 of 3




   EXHIBIT C
    Case 5:19-cv-02520-LHK Document 182-33 Filed 10/04/19 Page 2 of 3




                                         Ii
                                PACTECH LAWP.c.
                                                                      PacTech Law, P.C.
                                                                 903 Calle Amancer #350
                                                                San Clemente, CA 92673

                                    September 9, 2019

Jason Sheasby
Irell & Manella, LLP
1800 A venue of the Stars, Suite 900
Los Angeles, CA 90067-4276
Email: jsheasby@irell.com

VIA EMAIL

RE: PanOptis Entities' Licensing Assertions Involving Continental Devices

Dear Jason,

On behalf of Continental, I write further to my letter of October 25, 2018 to Mr. Warren,
and in response to the August 12 communication from PanOptis's Mr. Hillyard to
Continental's Mr. Jurch. I am sending this to you in your capacity as PanOptis's outside
counsel, but please let me know if you authorize me to communicate directly with
Mr. Hillyard instead.

While we appreciate Mr. Hillyard's recent communications and statements, PanOptis's
recent assertions in the parties' pending action require brief comment. In particular, we
disagree with PanOptis' s statements that the "Optis Entities have never refused to license
Plaintiff," as well as its suggestions that Continental did not request any license for
"products beyond the CDMA2000 products." In fact, Continental requested a broad
license proposal from PanOptis ten months ago covering any applicable SEPs. As my
October 25 letter to Mr. Warren stated:

   Continental writes to you now to convey, once again and unequivocally, that any
   alleged infringement issues with Continental devices should be addressed
   directly with Continental (and/or, as may be appropriate, Continental's
   suppliers). We stand willing to negotiate directly with Panoptis regarding a
   FRAND license for any applicable SEPs.

In other words, PanOptis long has known of Continental' s desire for a FRAND license
proposal from PanOptis addressing any SEPs that PanOptis believes to be applicable.


                                             1
    Case 5:19-cv-02520-LHK Document 182-33 Filed 10/04/19 Page 3 of 3



And despite the passage of ten months since Continental' s request, PanOptis had ignored
Continental' s requests that it provide such an offer - indeed, PanOptis failed to respond
to Continental at all until just a short while ago. During the time that PanOptis was
failing to send any license offer to Continental, PanOptis certainly knew that its licensing
agent, Avanci, was asserting PanOptis patents (along with the other patents included in
the Avanci pool) targeting Continental's products and customers. It was only after
Continental was forced to initiate litigation seeking a direct FRAND license that
PanOptis fmally responded to Continental.

Putting this history aside, Continental does appreciate Mr. Hillyard's stated willingness to
provide a direct FRAND license offer to Continental. We still have not, however,
received any licensing proposal. As such, we request that PanOptis please provide its
proposed license so that the parties' negotiations can proceed. Once we receive
PanOptis's licensing proposal, we certainly can evaluate the remainder of PanOptis's
suggested approach. For example, the parties are already involved in a neutral and
independent adjudication of FRAND rates, and Continental does not anticipate that
arbitration would be a preferable option. But we will further evaluate and discuss this
with PanOptis once PanOptis provides a FRAND license offer.

Best regards,



Dave Djavaherian
PacTech Law, P.C.




                                             2
